Appellate Case: 21-1287     Document: 010110731554         Date Filed: 08/30/2022
                                                                              FILED Page: 1
                                                                 United States Court of Appeals
                                                                           Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                         August 30, 2022
                              FOR THE TENTH CIRCUIT
                                                            Christopher M. Wolpert
                          _________________________________     Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                            No. 21-1287
                                                     (D.C. No. 1:21-CR-00048-DDD-1)
  JOSE DE JESUS RANGEL-RANGEL,                                   (D. Colo.)
  a/k/a Jose de Jesus Rangel, a/k/a Jose Jesus
  Rangel, a/k/a Jose D. Rangel,

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, Chief Judge, BALDOCK and CARSON, Circuit Judges.
                  _________________________________

        Jose de Jesus Rangel-Rangel appeals from the district court’s 51-month sentence

 for illegal reentry after a felony conviction. Exercising jurisdiction under 18 U.S.C.

 § 3742(a) and 28 U.S.C. § 1291, we affirm.




        *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1287     Document: 010110731554          Date Filed: 08/30/2022      Page: 2



                                        BACKGROUND

        Rangel-Rangel is a Mexican citizen. In 1994, at the age of seventeen, he pled

 guilty in Arizona to a charge of aggravated assault for stabbing someone over a perceived

 racial slur. He was sentenced as an adult to four years in prison and was deported to

 Mexico in January 1999. He returned to the United States, however, after only a few

 hours and eventually settled in Colorado. He obtained employment, got married, and had

 children.

        In 2018, Rangel-Rangel again became involved in violent criminal activity. In

 August, he fired a gun into an occupied apartment, and in December, he shot a man to

 death over a debt. He pled guilty in Colorado state court to illegally discharging a

 firearm and second-degree murder, and he received three-year and twenty-year

 concurrent sentences.

        The federal government discovered that Rangel-Rangel had re-entered the country,

 and it charged him with illegal reentry after a felony conviction (his 1994 Arizona

 aggravated assault), a violation of 8 U.S.C. § 1326(a), (b)(1). Rangel-Rangel pled guilty.

        At sentencing, the district court applied a sentencing guideline range of 51-63

 months based on a criminal history category of III and an offense level of 22. The court

 selected a 51-month sentence and ran it consecutive to his Colorado sentences. The court

 explained that a concurrent sentence would effectively mean no federal punishment and

 that 51 months would “meet the purposes of sentencing laid out in [the] federal code.”

 R., Vol. V at 50. In doing so, the court acknowledged that Rangel-Rangel had been

 “a productive member of society” for “a long time” after his illegal reentry, id. at 51, that

                                               2
Appellate Case: 21-1287      Document: 010110731554         Date Filed: 08/30/2022       Page: 3



 he had suffered from substance-abuse issues, that he had been in the United States since

 he was just 40 days old, and that his inevitable removal was “itself a significant

 punishment,” id. at 50. But the court believed a lesser sentence would not “promote

 respect for the law, deter [him] and others from committing crimes of this sort in the

 future, and avoid unnecessary sentencing disparities.” Id. at 52. In particular, the district

 court noted the severity of his criminal conduct in “firing guns at other[s] or into places

 where other people were, including one that resulted in someone’s death.” Id. at 51.

        Rangel-Rangel now appeals, arguing that his 51-month sentence is substantively

 unreasonable because the district court “put too much weight on” his violent criminal

 history and not enough weight on his mitigating factors. Aplt. Reply Br. at 2, 3.

                                        DISCUSSION
                                  I. Standards of Review

        We review the substantive reasonableness of a sentence for an abuse of discretion,

 “ask[ing] whether the length of the sentence is reasonable given all the circumstances of

 the case in light of the factors set forth in 18 U.S.C. § 3553(a).”1 United States v.

 Williams, 10 F.4th 965, 977 (10th Cir. 2021) (internal quotation marks omitted). We will

 reverse only if the sentence was “arbitrary, capricious, whimsical, or manifestly

 unreasonable,” or if the district court “exceeded the bounds of permissible choice, given


        1
           The § 3553(a) factors include: the nature and circumstances of the offense and
 the defendant’s history and characteristics; the need for a sentence to reflect the
 seriousness of the crime, deter future criminal conduct, protect the public from further
 crimes committed by the defendant, and provide rehabilitation; the sentences that are
 legally available; the Sentencing Guidelines; the Sentencing Commission’s policy
 statements; the need to avoid unwarranted sentence disparities; and the need for
 restitution. 18 U.S.C. § 3553(a).
                                               3
Appellate Case: 21-1287      Document: 010110731554          Date Filed: 08/30/2022      Page: 4



 the facts and the applicable law in the case at hand.” United States v. DeRusse, 859 F.3d

 1232, 1236 (10th Cir. 2017) (internal quotation marks omitted). In conducting our

 analysis, “[w]e do not reweigh the [§ 3553] sentencing factors but instead ask whether

 the sentence fell within the range of rationally available choices that facts and the law at

 issue can fairly support.” United States v. Blair, 933 F.3d 1271, 1274 (10th Cir. 2019)

 (internal quotation marks omitted).

        Finally, “a within-guideline-range sentence that the district court properly

 calculated is entitled to a rebuttable presumption of reasonableness on appeal.” United

 States v. Wireman, 849 F.3d 956, 964 (10th Cir. 2017) (ellipsis and internal quotation

 marks omitted).

                              II. Substantive Reasonableness

        Rangel-Rangel attempts to rebut the presumption that his within-guideline

 sentence is reasonable by first arguing that the district court relied too heavily on his

 1994 conviction for aggravated assault. He reasons that the “conviction is old, minor, the

 product of his difficult childhood, and was already counted” in determining his offense

 level and criminal-history category. Aplt. Opening Br. at 9.2 We perceive no abuse of

 discretion in the district court’s consideration of the 1994 conviction.




        2
        On appeal, Rangel-Rangel does not challenge the calculation of his
 Guidelines sentencing range. The issue is, therefore, waived. See United States v.
 Bowline, 917 F.3d 1227, 1231 (10th Cir. 2019) (“The failure to raise an issue in an
 opening brief waives that issue.” (internal quotation marks omitted)).

                                               4
Appellate Case: 21-1287      Document: 010110731554          Date Filed: 08/30/2022      Page: 5



        Specifically, Rangel-Rangel has not shown that the district court’s application

 of any § 3553(a) factor to the conviction was arbitrary, capricious, whimsical, or

 manifestly unreasonable. During the sentencing hearing, when explaining the

 justification for a 51-month sentence, the court referenced the 1994 conviction as a

 “serious violent felony conviction” that prompted Rangel-Rangel’s removal from the

 United States. R., Vol. V at 51. Contrary to Rangel-Rangel’s assertion, his underlying

 criminal conduct was not “minor,” as he stabbed a person in the rib cage for yelling a

 word that Rangel-Rangel mistakenly thought was a racial slur and then fled the scene.

 And although the Arizona sentencing court may have initially been lenient in imposing

 three years of probation for the stabbing, it later revoked that sentence and imposed a

 four-year term of imprisonment. On the other hand, the district court observed that after

 serving his Arizona sentence, Rangel-Rangel overcame his “difficult childhood” to

 become “a productive member of society” for “a long time.” Id.

        Thus, the district court balanced the serious nature of Rangel-Rangel’s offense

 against the offense’s age, his difficult childhood, and his subsequent lawful behavior. We

 must defer to a district court’s reasonable balancing of § 3553(a) factors. See United

 States v. Sells, 541 F.3d 1227, 1239 (10th Cir. 2008) (stating that if “the balance struck

 by the district court among the factors set out in § 3553(a) is not arbitrary, capricious, or

 manifestly unreasonable, we must defer to that decision even if we would not have struck

 the same balance in the first instance”).

        Further, the fact that the 1994 conviction was relevant to Rangel-Rangel’s offense

 level and criminal-history category does not preclude its additional consideration at the

                                               5
Appellate Case: 21-1287       Document: 010110731554        Date Filed: 08/30/2022      Page: 6



 § 3553(a) stage. See United States v. Barnes, 890 F.3d 910, 915 (10th Cir. 2018) (noting

 that “[w]hen determining a sentence, a court must consider the seven statutory factors set

 forth in § 3553(a),” including the defendant’s history and characteristics (emphasis

 added)); cf. United States v. Ruiz-Terrazas, 477 F.3d 1196, 1204 (10th Cir. 2007)

 (observing that this court has “routinely upheld as reasonable the use of prior convictions

 to calculate both the criminal history category and a sentence enhancement where . . . the

 Guidelines authorize it”).

        Next, Rangel-Rangel attacks the district court’s consideration of the § 3553(a)

 factors in relation to his 2018 convictions for illegally discharging a firearm and

 second-degree murder. He argues the convictions were mitigated by his addiction to

 opioids. But the district court recognized his addiction and its negative impact on his life,

 and it commented that he would have twenty years in state prison to get his addiction

 under control. Rangel-Rangel seizes on that comment as showing his 2018 convictions

 are entitled to “diminish[ed] . . . weight” and warrant “a shorter [federal] sentence.” Aplt.

 Opening Br. at 12. But we do not reweigh sentencing factors. See Blair, 933 F.3d

 at 1274. Moreover, the likely success of addiction treatment would not obviate other

 § 3553(a) factors weighing in favor of a 51-month federal sentence. In particular, the

 district court balanced Rangel-Rangel’s addiction against his “very serious” conduct in

 “firing guns at other[s] or into places where other people were, including one that

 resulted in someone’s death.” R., Vol. V at 51. And the court went on to explain that

 a 51-month sentence, consecutive to his Colorado sentences, would “promote respect for



                                              6
Appellate Case: 21-1287      Document: 010110731554          Date Filed: 08/30/2022       Page: 7



 the law, deter [Rangel-Rangel] and others from committing crimes of this sort in the

 future, and avoid unnecessary sentencing disparities.” Id. at 52.

        That Rangel-Rangel believes his Colorado sentences and future deportation are

 sufficient in themselves to deter future criminality and protect the public is not the test.

 Rather, we “ask whether the [district court’s] sentence fell within the range of rationally

 available choices that facts and the law at issue can fairly support.” Blair, 933 F.3d

 at 1274 (internal quotation marks omitted). And we conclude that the district court’s

 51-month sentence is a rationally available choice based on the § 3553(a) factors.3

        Rangel-Rangel has not overcome the presumption that his within-guideline

 sentence was reasonable. And the district court did not abuse its discretion in sentencing

 him to 51-months’ imprisonment.

                                         CONCLUSION

        We affirm the district court’s sentence.
                                                Entered for the Court


                                                Timothy M. Tymkovich
                                                Chief Judge




        3
          Rangel-Rangel argues that he was a productive citizen for years before
 committing the 2018 crimes and that his Colorado convictions were already counted
 in setting his offense level and criminal-history category. We have already noted that
 the district court considered Rangel-Rangel’s lack of criminality following his
 Arizona conviction. And he provides no additional support for his argument that a
 district court abuses its discretion by considering during the § 3553(a) analysis
 convictions counted for guideline purposes. These arguments fail for the reasons we
 have already stated.
                                               7